Exhibit 10.1

 

AMENDMENT

TO

SERIES A WARRANT AGENT AGREEMENT

 

This AMENDMENT TO SERIES A WARRANT AGENT AGREEMENT (this “Amendment”) is dated
as of August 19, 2020, by and between Aditx Therapeutics, Inc., a Delaware
corporation (the “Company”) and VStock Transfer, LLC (the “Warrant Agent”).
Capitalized terms used herein but otherwise not defined shall have the meanings
ascribed to them in the Warrant Agreement (as defined below).

 

WHEREAS, the Company and the Warrant Agent previously entered into that certain
Series A Warrant Agent Agreement (the “Warrant Agreement”), dated as of June 29,
2020, pursuant to which the Company issued Series A Warrants to purchase from
the Company one share of the Company’s common stock per Series A Warrant (the
“Series A Warrants”), at an exercise price of $9.00 per whole share, pursuant to
the terms set forth in the Warrant Agreement;

 

WHEREAS, pursuant to Section 7.12 of the Warrant Agreement, the Company and the
Warrant Agent may amend the Warrant Agreement without the consent of any holder
of Series A Warrants for the purpose of changing any provisions of the Warrant
Agreement that the parties determine, in good faith, shall not adversely affect
the interest of the Holders; and

 

WHEREAS, the Company and the Warrant Agent desire to amend the Warrant Agreement
to decrease the Exercise Price of the Series A Warrants from $9.00 per whole
share to $4.50 per whole share.

 

NOW THEREFORE, for good and valuable consideration, the sufficiency of which is
hereby acknowledged, the Company and Warrant Agent each agree to as follows:

 

1.                  Amendment to Exercise Price. The Exercise Price defined in
Section 3.1 of the Warrant Agreement as “$9.00 per whole share” is hereby
replaced with “$4.50 per whole share”.

2.                  Entire Agreement. Except as specifically set forth in this
Amendment, the Warrant Agreement shall remain unaltered and in full force and
effect and the respective terms, conditions or covenants thereof are hereby in
all respects ratified and confirmed. In the event of a conflict between the
terms of the Warrant Agreement and this Amendment, the terms of this Amendment
shall govern.

3.                  Counterparts. This Amendment may be executed in any number
of original, facsimile or electronic counterparts and each of such counterparts
shall for all purposes be deemed to be an original, and all such counterparts
shall together constitute but one and the same instrument.

4.                  Governing Law. This Amendment shall be governed by and
construed in accordance with the laws of the State of New York.

[Signature Page Follows]

1

 



IN WITNESS WHEREOF, this Amendment to Series A Warrant Agent Agreement has been
duly executed by the parties hereto as of the day and year first above written.

  

  ADITX THERAPEUTICS, INC.               By:  /s/ Amro Albanna   Name:  Amro
Albanna   Title:  Chief Executive Officer               VSTOCK TRANSFER, LLC    
          By:  /s/ Young D. Kim   Name:  Young D. Kim   Title:  Compliance
Officer

 

2

 

 

 

 